Exhibit 10.10

 

EXECUTION COPY

 

FUNDING GUARANTY

 

THIS FUNDING GUARANTY (this “Guaranty”), dated as of July 1, 2009 (the “Date of
Issuance”), made by Dexia Crédit Local S.A., a French share company licensed as
a bank under French law (the “Guarantor”), in favor of Financial Security
Assurance Inc., a New York stock insurance company (“FSA”) and Financial
Security Assurance International, Ltd. (“FSA International”, each of FSA and FSA
International being referred to herein as a “Beneficiary”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Purchase Agreement, dated as of November 14, 2008 (as
amended, modified or otherwise supplemented from time to time, the “Purchase
Agreement”), among Dexia Holdings, Inc., a Delaware corporation (“DHI”), the
Guarantor, and Assured Guaranty Ltd., a Bermuda company (“Buyer”), DHI has
agreed to sell and transfer to Buyer all of the Shares owned by DHI of Financial
Security Assurance Holdings Ltd., a New York corporation (“FSAH”);

 

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, (a) DHI has agreed to (i) assume all rights and obligations related
to and incurred in connection with the operation of the Medium-Term Note
Business and (ii) manage the day-to-day operations of the Medium-Term Note
Business, in each case through its Affiliate, the Guarantor, and (b) FSA has
agreed to (i) retain all rights and obligations related to and incurred in
connection with the operation of the Leveraged Tax Lease Business and
(ii) manage the day-to-day operations of the Leveraged Tax Lease Business (such
agreements being collectively referred to as the “FSA Global Business
Separation”);

 

WHEREAS, in furtherance of the FSA Global Business Separation, the Guarantor
desires to enter into this Guaranty;

 

WHEREAS, in addition to this Guaranty, the FSA Global Business Separation will
be effectuated by, among other agreements, the Separation Agreement, the FSA
Global Guaranty Reimbursement Agreement, the Indemnification Agreement and the
Reimbursement Guaranty;

 

WHEREAS, the Guarantor wishes to issue this Guaranty in relation to certain
liabilities agreed to be retained or assumed in connection with the Purchase
Agreement;

 

WHEREAS, the Guarantor has duly authorized the execution, delivery and
performance of this Guaranty; and

 

WHEREAS, the Guarantor wishes to execute this Guaranty in order to facilitate
the consummation of the Closing pursuant to the Purchase Agreement and to derive
the direct and indirect benefits thereof;

 

NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the Guarantor agrees, for the benefit of each Beneficiary
and Buyer, as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

SECTION 1.1.  Certain Terms.  Capitalized terms used but not defined herein have
the meaning provided to them under the Separation Agreement.  The following
terms (whether or not underscored) when used in this Guaranty, including its
preamble and recitals, shall have the following meanings (such definitions to be
equally applicable to the singular and plural forms thereof):

 

“Beneficiary” is defined in the preamble.

 

“Buyer” is defined in the first recital.

 

“Date of Issuance” is defined in the preamble.

 

“Debtor Relief Laws” is defined in Section 2.3.

 

“DHI” is defined in the first recital.

 

“FSA” is defined in the preamble.

 

“FSA Global” means FSA Global Funding Limited, an exempted company incorporated
with limited liability under the laws of the Cayman Islands.

 

“FSA International” is defined in the preamble.

 

“FSA Policy” means an FSA MTN Business Policy as defined in the Separation
Agreement.

 

“FSAH” is defined in the preamble.

 

“Guarantor” is defined in the preamble.

 

“Guaranty” is defined in the preamble.

 

“Late Funding Rate” means a rate per annum equal to the sum of the Prime Lending
Rate plus 2.00%.

 

“Obligation” means the amount of any payment required to be made by FSA or FSA
International under any FSA Policy, including accelerated amounts under such FSA
Policy to the extent described in the Separation Agreement.  For the avoidance
of doubt, “Obligation” does not include any amount owing under any FSA Policy
that has been accelerated other than as permitted under the Separation
Agreement.

 

“Obligation Currency” is defined in Section 2.10.

 

“Policy Claim” means, with respect to any FSA Policy, a claim for payment of an
Obligation under such FSA Policy.

 

2

--------------------------------------------------------------------------------


 

“Prime Lending Rate” shall mean the rate that The Bank of New York Mellon
announces from time to time as its prime lending rate.

 

“Process Agent” is defined in Section 4.8.

 

“Purchase Agreement” is defined in the first recital.

 

“Separation Agreement” means the Separation Agreement, dated as of July 1, 2009,
by and among the Guarantor, FSA, FSA International, FSA Global and Premier.

 

ARTICLE II
GUARANTY PROVISIONS

 

SECTION 2.1.  Guaranty.  (a) The Guarantor hereby absolutely, unconditionally
and irrevocably guarantees, for the benefit of each Beneficiary, the prompt,
punctual and complete payment to or on behalf of the relevant Beneficiary,
whether at stated maturity, by required prepayment, acceleration or otherwise,
of each Obligation payable by such Beneficiary, whether for principal, interest,
premiums, margin, indemnity obligations of the relevant Beneficiary or
otherwise, as determined in accordance with the terms of such Obligation in
existence on the date hereof, without regard to any amendments or modifications
to the terms of such Obligations occurring after the Date of Issuance to which
the Guarantor has not given its prior written consent (unless the consent of the
relevant Beneficiary was not required for such amendments or modifications) plus
interest at the Late Funding Rate on such Obligation from the date on which
payment is required by the Guarantor hereunder to the date of payment hereunder,
whether before or after any judgment and including interest that accrues after
the commencement by or against the Guarantor of any proceeding under any Debtor
Relief Laws.  This Guaranty constitutes a guaranty of payment when due and not
of collection, and the obligations of the Guarantor under this Guaranty shall be
primary, direct and immediate and not conditional or contingent upon any request
or demand made upon, or notice given to the Guarantor (other than as set forth
in Section 2.1(b) below), or the pursuit by the relevant Beneficiary of any
right, claim, demand or remedies they may have against any Person under any of
the Obligations (whether pursuant to the terms thereof or otherwise).  Each and
every default in any payment guaranteed hereby of any term, covenant or
condition contained in the Obligations shall give rise to a separate cause of
action hereunder by the relevant Beneficiary and separate suits may be brought
hereunder as each such cause of action arises.

 

(b)          No later than 12:00 p.m. New York time on the later of (i) one
Business Day following receipt by the Guarantor of a notice of claim under an
FSA Policy substantially in the form required for such notice of claim under the
relevant FSA Policy, and (ii) one Business Day prior to the date the related
Obligation is due (including by acceleration to the extent described in the
Separation Agreement) under the relevant FSA Policy, the Guarantor shall make
payment by wire transfer of immediately available funds in the relevant
Obligation Currency of the relevant Obligations (A) if the payment is being made
on or before the date specified in clause (ii) of this subsection (b), to the
account of the beneficiary of the applicable FSA Policy, as specified in the
notice of claim and (B) in all other cases, to the following account of the
Beneficiaries, or to such other account as the relevant Beneficiary may specify
to the Guarantor

 

3

--------------------------------------------------------------------------------


 

from time to time by written notice delivered to the Guarantor’s address
specified in the Separation Agreement.

 

(i) for Financial Security Assurance Inc.

 

Bank:

The Bank of New York

 

One Wall Street

 

New York, NY   10286

Bank ABA:

021 000 018

or

 

Bank SWIFT #:

IRVTUS3N

Account Name:

Financial Security Assurance Inc.

Account # :

8900 297 263

Ref:

Please include full details on the wire.

 

(ii) for FSA International Ltd.

 

Intermediary Bank:

 

HSBC Bank USA

Intermediary Bank Address:

 

452 Fifth Avenue

 

 

New York, NY

 

 

USA 10018

Swift Code:

 

MRMDUS33

Chips ABA:

 

0108

Fed ABA:

 

021 001 088

Beneficiary Bank:

 

Bank of Bermuda Limited

 

 

6 Front Street

 

 

Hamilton HM11, Bermuda

SWIFT CODE:

 

BBDABMHM

Account Name:

 

FINANCIAL SECURITY ASSURANCE INTERNAITONAL LTD

Account Number:

 

1010927383

 

Simultaneously with such payment, Guarantor shall confirm such payment to the
relevant Beneficiary by a telecopy delivered to the relevant Beneficiary at its
address specified in the Separation Agreement. In the event that the Guarantor
makes a payment to the relevant Beneficiary under the circumstances described in
Section 2.1(b)(B), then (1) the relevant Beneficiary shall give Guarantor prompt
notice of its payment of the related Policy Claim under the applicable FSA
Policy and (2) if the relevant Beneficiary has failed to promptly pay such
Policy Claim, it shall promptly return to the Guarantor the payment made to it
by the Guarantor unless it promptly uses such payment to pay such Policy Claim.

 

(c)          To the extent a demand for payment is made under this Guaranty and
the Reimbursement Guaranty relating to the same Policy Claim, and to the extent
the related Obligation is not remitted pursuant to Section 2.1(b) within 12
Business Days following the time specified in Section 2.1(b), then such demand
for payment, to the extent paid by the Guarantor, shall be deemed to have been
made under the Reimbursement Guaranty.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.2.  Guaranty Absolute, etc.  This Guaranty shall in all respects be a
continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until all Obligations of the Guarantor
have been indefeasibly and irrevocably paid in full and all FSA Policies have
been terminated in accordance with their terms (or fully and completely
terminated and all obligations of the relevant Beneficiary thereunder have been
released) and are not (and any amounts that may be required to be paid
thereunder are not) subject to possible reinstatement.  The Guarantor guarantees
that its payments to the relevant Beneficiary hereunder shall be paid strictly
in accordance with the terms hereof, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of such Beneficiary.

 

SECTION 2.3.  Reinstatement, etc.  The Guarantor agrees that this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) must be returned or restored by a Beneficiary,
or by any beneficiary of the applicable FSA Policy, to any Person other than the
relevant Beneficiary, Buyer or any subsidiary of Buyer, upon the occurrence of a
Bankruptcy Event with respect to the Guarantor or otherwise, as though such
payment had not been made.  The obligations of the Guarantor hereunder shall be
unaffected by whether recovery upon such obligations may be or hereafter becomes
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against the Guarantor under the Bankruptcy Code (Title 11,
United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States, Belgium, France, the State of New York
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally (collectively, “Debtor Relief Laws”).

 

SECTION 2.4.   Waivers of Defenses.

 

(a)           To the fullest extent permitted by applicable law, the Guarantor
agrees not to assert, and hereby waives, for the benefit of each Beneficiary,
all rights (whether by counterclaim, setoff, recoupment or otherwise) and
defenses, whether acquired by subrogation, assignment or otherwise, to the
extent that such rights and defenses may be available to the Guarantor to avoid
payment of its obligations under this Guaranty in accordance with the express
provisions of this Guaranty, other than a defense based on prior payment or
performance in full by the Guarantor of the relevant Obligation hereunder.

 

(b)           Without limitation of the foregoing, the Guarantor hereby waives:

 

(i)            any defense arising by reason of any disability or other defense
of any Beneficiary or any other guarantor;

 

(ii)           any defense based on sovereign immunity of the Guarantor or any
Affiliate thereof;

 

5

--------------------------------------------------------------------------------


 

(iii)          any lack of validity, legality or enforceability of the
Obligations, any Separation Document, any MTN Business Transaction Document or
any FSA Policy;

 

(iv)          the failure of any Beneficiary (A) to assert any claim or demand
or to enforce any right or remedy against any Person (including any other
guarantors) under any FSA Policy or otherwise, or (B) to exercise any right or
remedy against any reinsurer, obligor or other guarantor of, or collateral
securing, any obligations which are insured by an FSA Policy;

 

(v)           the failure of any person to pay to the Guarantor any fees payable
to it in consideration for issuance of this Guaranty when due;

 

(vi)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of any Beneficiary, or any other
extension, compromise or renewal of any Obligation of any Beneficiary;

 

(vii)        any reduction, limitation, impairment or termination of the
Obligations of any Beneficiary, including any claim of waiver, release,
surrender, alteration or compromise;

 

(viii)       any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, nongenuineness, irregularity,
repudiation, unenforceability of, or any other event or occurrence affecting,
the Obligations of any Beneficiary or otherwise;

 

(ix)          any addition, exchange, release, surrender or nonperfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any other guaranty, held by any Beneficiary securing any of
the Obligations of such Beneficiary;

 

(x)           any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceedings with respect to
the Guarantor or any Beneficiary;

 

(xi)          any defense based on the occurrence or continuance of any DCL
Event of Default or event which, with the giving of notice or lapse of time,
would become such a DCL Event of Default;

 

(xii)        to the fullest extent permitted by law, any defense arising from
fraud and/or fraud in the inducement and any and all other defenses or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties;

 

(xiii)       any failure of any Beneficiary to timely pay any amount to the
Guarantor under the Separation Agreement with respect to any Policy Claim or
otherwise; or

 

6

--------------------------------------------------------------------------------


 

(xiv)        any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, a surety or any guarantor.

 

(c)           The Guarantor expressly waives all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations.

 

(d)           Notwithstanding the waivers set forth in this Section 2.4, the
Guarantor reserves the right to assert, subsequent to making payment of amounts
hereunder, any claim it may have against any person in relation to such amount,
including without limitation any claim against any Beneficiary for any failure
of any Beneficiary to comply with the terms of the Separation Agreement, and
none of the foregoing waivers will prejudice any such claim the Guarantor may
have, whether directly or as a subrogee, subsequent to making such payment;
provided, that, the exercise of any subrogation or reimbursement rights that may
accrue to the Guarantor against a third party shall be limited as described in
the Separation Agreement.

 

SECTION 2.5.  Subordination; Subrogation, etc.  The Guarantor’s rights of
subrogation and reimbursement shall be limited as described in the Separation
Agreement.  Without prejudice to the Guarantor’s rights under the Separation
Agreement, the Guarantor will not have any claim against any Beneficiary as
guarantor or insurer in the nature of subrogation or reimbursement under any
Obligation or FSA Policy.

 

SECTION 2.6.  Setoff.  The Guarantor shall not have the right to set-off any
balance, claim, credit, deposit, accounts or money against amounts owing under
this Guaranty.

 

SECTION 2.7.  Obligations Independent.  The obligations of the Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor
(including, for the avoidance of doubt, any Beneficiary) and a separate action
may be brought against the Guarantor to enforce this Guaranty whether or not any
other person or entity is joined as a party.

 

SECTION 2.8.  Successors, Transferees and Assigns; Transfers of Obligations,
etc.

 

(a)           Neither this Guaranty nor any interest or obligation in or under
this Guaranty may be transferred (whether by way of security or otherwise) by
any Beneficiary without the consent of the Guarantor, not to be unreasonably
withheld, other than pursuant to any consolidation, amalgamation, merger,
transfer of all or substantially all its assets or liabilities, or any other
type of corporate reorganization, where such successor or transferee succeeds in
full to such Beneficiary’s obligations under the FSA Policies and the Separation
Agreement.

 

(b)          Neither this Guaranty nor any interest or obligation in or under
this Guaranty may be transferred (whether by way of security or otherwise) by
the Guarantor without the consent of FSA, not to be unreasonably withheld, other
than pursuant to a consolidation, amalgamation, merger, transfer of all or
substantially all its assets or

 

7

--------------------------------------------------------------------------------


 

liabilities, or any other type of corporate reorganization, pursuant to which
(i) such successor or transferee succeeds in full to the Guarantor’s obligations
hereunder; (ii) such successor or transferee is a regulated financial
institution with a state or Federal branch within the United States; (iii) the
Rating Agency Condition with respect to FSA is satisfied with respect to such
consolidation, amalgamation, merger, transfer or corporate reorganization;
(iv) the jurisdiction of organization of such successor or transferee is France,
Belgium, Germany, Spain, Italy, Netherlands, Luxembourg, United Kingdom, Japan,
Australia, New Zealand, Canada, Ireland, Switzerland or the United States; and
(v) the credit ratings of such successor or transferee are the same or better as
those of the Guarantor at the time of such consolidation, amalgamation, merger,
transfer or corporate reorganization.

 

(c)           This Guaranty and any interest or obligation in or under this
Guaranty will be binding on any successor, transferee or assignee of the
Guarantor in connection with any consolidation, amalgamation, merger, transfer
of all or substantially all its assets or liabilities, or any other type of
corporate reorganization of such Guarantor.

 

(d)           Any purported transfer that is not in compliance with this
Section will be void ab initio.

 

SECTION 2.9.  Payments Free and Clear of Taxes, etc.  To the extent relevant to
payments made under this Guaranty, Section 8.2 of the Separation Agreement
applies as if incorporated herein.

 

SECTION 2.10.  Currency Indemnity.  Each reference in this Guaranty or any
Obligation or related FSA Policy to the currency of any Obligation (the
“Obligation Currency”) is of the essence.  The obligation of the Guarantor in
respect of any amount due under this Guaranty shall, notwithstanding any payment
in any other currency (whether pursuant to a judgment or otherwise), be
discharged only to the extent of the amount in the Obligation Currency that the
Person entitled to receive that payment may, in accordance with normal banking
procedures, purchase with the sum paid in the other currency (after any premium
and costs of exchange) on the second Business Day immediately following the day
on which that Person receives that payment.  If the amount in the Obligation
Currency that may be so purchased for any reason falls short of the amount
originally due, the Guarantor shall pay such additional amount, in the
Obligation Currency, as is necessary to compensate for the shortfall.  Any
obligation of the Guarantor not discharged by that payment shall, to the fullest
extent permitted by applicable law, be due as a separate and independent
obligation and until discharged as provided herein, shall continue in full force
and effect.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1.  Representations and Warranties.  The Guarantor hereby represents
and warrants unto each Beneficiary as set forth below.

 

(a)           It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;

 

8

--------------------------------------------------------------------------------


 

(b)           It has the power to execute this Guaranty and any other
documentation relating to this Guaranty to which it is a party, to deliver this
Guaranty and any other documentation relating to this Guaranty that it is
required by this Guaranty to deliver and to perform its obligations under this
Guaranty and has taken all necessary action to authorize such execution,
delivery and performance;

 

(c)           Such execution, delivery and performance do not violate or
conflict with any law, regulation or order applicable to it, any provision of
its constitutional documents, any order or judgment of any court or other agency
of government applicable to it or any of its assets or any contractual
restriction binding on or affecting it or any of its assets; and does not and
will not result in the breach of, or constitute a default or require any consent
under, any material agreement, instrument, or document to which it is a party or
by which it or any of its property may be bound or affected;

 

(d)           All governmental and other consents, approvals, licenses and
authorizations that are required to have been obtained by it with respect to
this Guaranty have been obtained and are in full force and effect and all
conditions of any such consents have been complied with;

 

(e)           The Guarantor’s obligations under this Guaranty constitute its
legal, valid and binding obligations, enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law));

 

(f)            No DCL Event of Default has occurred and no such event or
circumstance would occur as a result of its entering into this Guaranty;

 

(g)           There is not pending or, to its knowledge, threatened against it
or any of its affiliates any action, suit or proceeding at law or in equity or
before any court, tribunal, governmental body, agency or official or any
arbitrator that is likely to affect the legality, validity or enforceability
against it of this Guaranty or its ability to perform its obligations under this
Guaranty; and

 

(h)           The Guarantor is not the subject of any voluntary or involuntary
bankruptcy or insolvency proceeding, and the Guarantor is solvent and will not
be rendered insolvent by the transactions contemplated by the Separation
Documents and the Purchase Agreement.

 

ARTICLE IV
MISCELLANEOUS PROVISIONS

 

SECTION 4.1.  Transaction Agreement.  This Guaranty is a “Transaction Agreement”
executed pursuant to the Purchase Agreement.

 

SECTION 4.2.  Expenses.  The Guarantor shall pay on demand any and all costs and
expenses (including reasonable attorneys’ fees and expenses) in any way relating
to the

 

9

--------------------------------------------------------------------------------


 

enforcement of any Beneficiary’s rights under this Guaranty.  Without prejudice
to the survival of any other agreement of the Guarantor hereunder, the
obligations of the Guarantor under this Section shall survive the payment in
full of the Obligations and termination of this Guaranty.

 

SECTION 4.3.  Binding on Successors, Transferees and Assigns; Assignment of
Guaranty.  In addition to, and not in limitation of, Section 2.8, this Guaranty
shall be binding upon the Guarantor and its successors and permitted assigns and
shall inure to the benefit of and be enforceable by each Beneficiary and its
successors and permitted assigns (to the full extent provided pursuant to
Section 2.8).

 

SECTION 4.4.  Amendment and Waiver.  No amendment to or waiver of any provision
of this Guaranty, nor consent to any departure by the Guarantor herefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Beneficiaries, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  For the
avoidance of doubt, any purported amendment of this Guaranty without the prior
written consent of the Beneficiaries shall be void ab initio.

 

SECTION 4.5.  Notices.  Unless expressly provided otherwise herein, all notices,
requests, demands and other communications required or permitted under this
Agreement shall be provided in accordance with the notice provisions of the
Separation Agreement.

 

SECTION 4.6.  No Waiver; Remedies.  In addition to, and not in limitation of,
Section 2.2 and Section 2.4, no failure on the part of any Beneficiary to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 4.7.  Third Party Beneficiaries.  Nothing in this Guaranty shall confer
any right, remedy or claim, express or implied, upon any Person other than the
Beneficiaries, and all the terms, covenants, conditions, promises and agreements
contained herein shall be for the sole and exclusive benefit of the
Beneficiaries and their respective successors and permitted assigns.  This
Guaranty or amounts paid hereunder does not reduce in any way the amount of the
losses paid under the FSA Policies.  This Guaranty does not affect the rights
and obligations of the parties to any third party reinsurance agreements
covering the FSA Policies and any amounts paid under the Guaranty will not
result in a reduction in the amounts owed by reinsurers under any such third
party reinsurance agreements.  Without limiting the obligations of the Guarantor
hereunder, to the extent that the Guarantor makes payments under this Guaranty
for the benefit of a Beneficiary that are covered under reinsurance
arrangements, this guarantee shall be considered non-recourse third party
financing for the claim payments required to be paid by such Beneficiary under
the terms of the relevant FSA Policy to be repaid solely in the amount of money
that such Beneficiary actually collects from its reinsurers and from other
recoveries payable to the Guarantor in accordance with the terms of the
Separation Agreement.

 

SECTION 4.8.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES OTHER THAN

 

10

--------------------------------------------------------------------------------


 

SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK AND THE MANDATORY CHOICE OF LAW RULES CONTAINED IN THE UCC.  The Guarantor
hereby irrevocably submits to the exclusive jurisdiction of any U.S. federal or
state court in the City of New York for the purpose of any suit, action,
proceeding or judgment arising out of or relating to this Guaranty.  The
Guarantor hereby consents to the laying of venue in any such suit, action or
proceeding in New York County, New York, and hereby irrevocably waives any claim
that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum and agrees not to plead or claim the same. 
Notwithstanding the foregoing, nothing contained in this Guaranty shall limit or
affect the rights of any Beneficiary to enforce any judgment relating to this
Guaranty in any jurisdiction or venue.  The Guarantor hereby appoints HF
Services LLC (the “Process Agent”), with an office (a) on the date hereof and
until July 27, 2009, at 31 West 52nd Street , New York, New York 10019, United
States and (b) on and after July 27, 2009, at 445 Park Avenue, 5th Floor, New
York, New York 10022, United States, as its agent to receive, on behalf of the
Guarantor and its property, service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding.  Such
service may be made by mailing or delivering a copy of such process to the
Guarantor in care of the Process Agent at the Process Agent’s above address, and
the Guarantor hereby authorizes and directs the Process Agent to accept such
service on its behalf.  The Guarantor may appoint a replacement Process Agent
with an office in the State of New York by notice to FSA and Buyer.

 

SECTION 4.9.  Waiver of Jury Trial.  THE GUARANTOR HEREBY IRREVOCABLY WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE GUARANTOR ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION.

 

SECTION 4.10.  SOVEREIGN IMMUNITY. To the extent that the Guarantor, or any of
its properties, assets or revenues may have or may hereafter become entitled to,
or have attributed to them, any right of immunity, on the grounds of sovereignty
or otherwise, from any legal action, suit or proceeding, from the giving of any
relief in any respect thereof, from setoff or counterclaim, from the
jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceedings may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Guaranty, the Guarantor hereby irrevocably and unconditionally waives, and
agrees not to plead or claim, to the fullest extent permitted by applicable law,
any such immunity and consent to such relief and enforcement.

 

SECTION 4.11.  Severability.  The provisions of this Guaranty shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof unless such
invalidity or unenforceability, after taking into account the mitigation
contemplated by the next sentence, deprives a party of a material benefit
contemplated by this Guaranty.  If any provision of this Guaranty, or the

 

11

--------------------------------------------------------------------------------


 

application thereof to any Person or any circumstance, is invalid or
unenforceable: (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, as far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision; and (b) the
remainder of this Guaranty and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

SECTION 4.12.  Section Headings.  The section and paragraph headings contained
in this Guaranty are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Guaranty.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

DEXIA CRÉDIT LOCAL S.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address:

Dexia Crédit Local S.A.

 

 

1, Passerelle des Reflets

 

 

Tour Dexia la Défense

 

 

TSA 12203

 

 

92919 la Défense Cedex

 

Attention:

General Counsel

 

Facsimile:

+33 1 58 58 69 90

 

--------------------------------------------------------------------------------